Title: From George Washington to Major Benjamin Tallmadge, 18 November 1778
From: Washington, George
To: Tallmadge, Benjamin


  
    Sir
    Fredericksburg [N.Y.] Novr 18th 1778
  
I wish you would request the person whom you formerly recommended to me—& who Genl Scott tells me, is to correspond with you, to ascertain the following facts with as much precision, and expedition, as possible.
  
  
  
  What Corps (without having regard to numbers) are left upon York Island, and the Posts at and about Kings Bridge.
What Corps are upon long Island.
Whether any new works are erecting near the City of new York, or the old ones repairing.
Whether any works are erecting, or the old ones repairing on Long Island, opposite to the City of New York.
Whether the Troops upon Long Island are stationed, & what appears to be their object—& who commands them.
What General Officers remain on York Island, Long Island—& at the Posts at & about Kings Bridge.
Whether Coffins & Andersons Store (chiefly intended for the use of the Army) is still at New York & open.
Whither, as it is suspected that there is some movement in agitation at Rhode Island, the Troops at that place may not be brought to New York.
The reason why I wish to have the Corps (which are left) ascertained, is that I can form a pretty accurate opinion of the numbers from hence, and this is a piece of knowledge that a man of common abilities may come at with precision by taking a little pains. With esteem & regard I am Sir Yr Very hum. Servt

  G. W——n

